DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Reasons for Allowance 
1.	Claim 1-12 are allowed.	
The following is a statement of reasons for the indication of allowable subject matter:  
Chuyanov et al. (US 2010/0226405) and Faybeshenko (US 8,432,945) are considered prior art.
Chuyanov et al. ‘405 shows and discloses a laser module (Fig 2-5; Fig 1) comprising: a laser device that emits a laser beam (Fig 2-5: 22 a laser device emits a laser beam); an optical fiber optically coupled the beams output (Fig 2-5: 36 fiber optical beams output); a package housing that houses the laser device (Fig 1: 2 a package housing houses the laser device).  Chuyanov et al. ‘405 did not explicitly teach a major polarization component; and a minor polarization component having: a power lower than a power of the major polarization component; and a polarization direction inclined at an angle of 90 degrees with respect to a polarization direction of the major polarization component; a beam splitter that splits the laser beam into the major polarization component and the minor polarization component and that directs the major polarization component and the minor polarization component in different directions; an optical fiber configured to be that is optically coupled to the major polarization component split by the beam splitter and externally outputs the major polarization component; a package housing that houses the laser device and that has an inner surface comprising a minor polarization component irradiation portion that is irradiated by the minor polarization component split by the beam splitter; and a temperature measurement element that is attached to the package housing and that detects a temperature change of the minor polarization component irradiation portion.
Faybishenko ‘945 of analogous art shows and discloses a laser module (Fig 3A-4B) comprising: a laser device that emits a laser beam (Fig 3A-4B: 312 a laser device emits a laser beam); an optical fiber optically coupled the beams output (Fig 3A-4B: 318 fiber optical beams output); a package housing that houses the laser device (Fig 3A-4B) and further discloses (Col 4: 20-40 spatial beam combining and use of polarization and/or spectral combining techniques, where each diode subassembly having slow-axis and fast axis, and the use of heat sink to maintain temperature of the plurality of lasers; See also Col 1: 30-35, Col 3-4, Col 10-11: 40-5).
However, the references did not explicitly teach a major polarization component; and a minor polarization component having: a power lower than a power of the major polarization component; and a polarization direction inclined at an angle of 90 degrees with respect to a polarization direction of the major polarization component; a beam splitter that splits the laser beam into the major polarization component and the minor polarization component and that directs the major polarization component and the minor polarization component in different directions; an optical fiber configured to be that is optically coupled to the major polarization component split by the beam splitter and externally outputs the major polarization component; a package housing that houses the laser device and that has an inner surface comprising a minor polarization component irradiation portion that is irradiated by the minor polarization component split by the beam splitter; and a temperature measurement element that is attached to the package housing and that detects a temperature change of the minor polarization component irradiation portion.
The references fail to disclose the structural and functional arrangement required, and it would not have been obvious to one having ordinary skill in the art to modify the device to render the device as cited.
Claims 2-12 are also allowable as they directly depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	COMMUNICATION
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to t whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828